1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    JAVAD KAVIANI, INDIVIDUALLY, AND AS                 Case No. 2:19-cv-00111-MMD-CWH
     SPECIAL ADMINISTRATOR ON BEHALF
7    OF ESTATE OF KAREN MARIE WILSON,
     DECEASED,                                                      ORDER
8
                                      Plaintiff,
9          v.

10   CALIBER HOME LOAN, et al.,

11                                Defendants.

12   I.    SUMMARY

13         Pro se Plaintiff Javad Kaviani sued Caliber Home Loan, Inc. (“Caliber” or

14   “Defendant”), and Quality Loan Service Corporation (“Quality”) because Caliber refused

15   to sell its interest in a deed of trust encumbering real property located at 10400 Sloping

16   Hill Ave., Las Vegas, Nevada (the “Property”), to an LLC controlled by Plaintiff, even

17   though Plaintiff’s brother purchased a homeowners’ association lien that also

18   encumbered the Property, and because Caliber attempted to foreclose on the Property

19   several times even though Plaintiff’s brother had entered bankruptcy. (ECF No. 1-1.)

20   Plaintiff alleges six causes of action arising under state common law. (Id.) Caliber

21   removed based on diversity of citizenship.1 (ECF No. 1.) Before the Court are Plaintiff’s

22   motion to remand because of an insufficient amount in controversy (“Motion to Remand”)

23   (ECF No. 12), Caliber’s motion to dismiss the case (“Motion to Dismiss”) (ECF No. 14),

24   and Plaintiff’s ex parte motion for a temporary restraining order preventing the Property

25

26

27
           1
28             Quality consented to removal. (ECF No. 7 at 3.)
1    from being sold at a foreclosure sale on July 19, 2019 (“TRO Motion”) (ECF No. 26).2

2    Because the Court agrees with Defendants—for various reasons, as explained below—

3    the Court will deny Plaintiff’s Motion to Remand, grant Caliber’s Motion to Dismiss,3 and

4    deny Plaintiff’s TRO Motion as moot.

5    II.    BACKGROUND

6           The facts described herein are mostly adapted from Plaintiff’s Complaint.

7           Karen Marie Wilson and her husband purchased the Property in 1998 by

8    obtaining a loan (“Loan”) subject to a mortgage agreement and a corresponding deed of

9    trust encumbering the Property (the “DOT”). (ECF No. 1-1 at 4.) Caliber now owns the

10   Loan and DOT. (Id.) In 2002, the Property was transferred to Wilson as her sole

11   property. (Id.) Sometime after that, Wilson stopped paying her homeowners’ association

12   (“HOA”) dues. (Id.) The HOA encompassing the Property foreclosed on the Property

13   under NRS § 116.3116, et seq. (Id.)

14          Non-party Ahmad Kaviani4 purchased the HOA’s interest in the Property at a

15   foreclosure sale in 2017. (Id.) Specifically, the deed evidencing Ahmad Kaviani’s interest

16   in the Property states, “HOA Foreclosure Deed – Subject to First Mortgage Superpriority

17   Amount Satisfied.” (ECF No. 1-1 at 24.) Plaintiff further alleges “[t]hat Ahmad Kaviani

18

19

20          2
            The Court has also reviewed the parties’ responses, replies, and joinders to
21   these motions. (ECF Nos. 17, 18, 21, 22, 23, 24.)
            3
22            Quality joined Caliber’s Motion to Dismiss (ECF No. 15), Caliber’s response to
     Plaintiff’s Motion to Remand (ECF No. 18), and Caliber’s reply in support of its Motion to
23   Dismiss (ECF No. 24). In these documents, Quality states that there are no specific facts
     or allegations of wrongdoing directed at Quality in Plaintiff’s Complaint, and that it joins
24   Caliber’s arguments in full. (See, e.g., ECF No. 24 at 1.) In addition, Quality points out
     that it only served as the foreclosure trustee as to the Property, and therefore had no
25   contact with Plaintiff before June 8, 2018. (See, e.g., ECF No. 15 at 1.) The Court agrees
     with Quality it is similarly situated to Caliber, albeit not as directly involved with Plaintiff,
26   and will therefore consider Plaintiff’s allegations against Quality in conjunction with his
     allegations against Caliber.
27          4
                Plaintiff says Ahmad Kaviani is his brother. (ECF No. 22 at 5, 7, 8.)
28


                                                     2
1    purchased the subject property through the HOA foreclosure sale, fully aware that the

2    HOA Foreclosure Deed would be subject to the first mortgage.” (Id. at 8.)

3           In October 2017, an entity called KIC Funding LLC5 (“KIC”) agreed with Ahmad

4    Kaviani and Wilson to purchase the Property for the amount required to pay off the

5    mortgage. (Id. 4.) But Wilson tragically passed away in November 2017. (Id.) So they

6    were apparently never able to consummate their agreement.

7           Meanwhile, nobody appears to have been paying the mortgage. Thus, Caliber

8    sought to foreclose on the Property for the amount it was owed under the mortgage

9    agreement, setting a foreclosure auction for June 8, 2018. (Id. at 5.) Ahmad Kaviani filed

10   for bankruptcy protection the day before the sale was set to occur, June 7, 2018. (Id.) In

11   addition, sometime before the foreclosure sale, Plaintiff negotiated with Caliber to pay off

12   the mortgage on the Property for $185,000, including tendering a cashier’s check for that

13   amount, but Caliber rejected Plaintiff’s offer. (Id.) The foreclosure sale thus went ahead

14   as scheduled, but nobody purchased the Property, so it reverted to Caliber. (Id.)

15          On June 12, 2018, non-party Bill Waller of Platinum Properties posted a notice of

16   foreclosure on the Property’s door. (Id.) In doing so, Mr. Waller told a tenant who had

17   just moved in that the Property had been foreclosed upon, was now owned by Caliber,

18   and that Caliber planned to evict the tenant. (Id.) The tenant was upset. (Id. at 6.) The

19   tenant refused to pay Ahmad Kaviani any rent, and demanded compensation to cover

20   the cost of moving into and out of the Property. (Id.)

21          Ahmad Kaviani then contacted Quality to ask why the foreclosure sale had

22   occurred even though he had filed for bankruptcy. (Id.) Quality’s counsel told Ahmad

23   Kaviani the foreclosure sale would be rescinded because Quality had overlooked Ahmad

24   Kaviani’s bankruptcy filing. (Id.) On August 13, 2018, Ahmad Kaviani’s bankruptcy

25   petition was dismissed. (Id.) Caliber again noticed the Property for a foreclosure auction

26

27
           Plaintiff also says he “is the sole owner and operator of KIC Funding LLC. He is
            5

28   KIC Funding.” (ECF No. 22 at 7.)


                                                  3
1    on October 12, 2018, and Ahmad Kaviani again filed for bankruptcy on October 11,

2    2018. (Id. at 7.) That bankruptcy petition was dismissed on April 5, 2019. (ECF No. 14 at

3    5.)

4           On October 19, 2018, a state probate court in Las Vegas tasked with settling

5    Wilson’s estate declared that Ahmad Kaviani is the legal owner of the Property and

6    quieted title in his favor. (ECF No. 14-3 at 4.) In that same order, Plaintiff was appointed

7    the Special Administrator of Wilson’s estate, an appointment limited in scope to “quieting

8    and declaring title” to the Property. (Id. at 5; see also ECF No. 1-1 at 16.)

9           On July 2, 2019, another notice—indicating another foreclosure attempt—was

10   posted on the Property’s door. (ECF No. 26 at 1.) That notice stated the foreclosure sale

11   will occur on July 19, 2019. (Id.) Plaintiff filed the TRO Motion on July 15, 2019, seeking

12   to prevent the foreclosure sale from taking place on July 19. (Id.)

13          Plaintiff’s Complaint asserts six claims: (1) breach of the covenant of good faith

14   and fair dealing; (2) tortious interference; (3) unjust enrichment; (4) restraint of trade; (5)

15   fraudulent misrepresentation; and (6) specific performance. (ECF No. 1-1.) Claims 1 and

16   6 relate to Caliber’s refusal to sell its interest in the Property to Plaintiff to date, where

17   claim 6 seeks an order directing Caliber to sell its interest in the Property for a particular

18   price. (Id. at 12-13.) Claims 2-5 relate to Caliber’s attempts to foreclose on the Property

19   while Ahmad Kaviani repeatedly filed for bankruptcy, basically alleging that Caliber’s

20   foreclosure attempts harmed Ahmad Kaviani’s ability to collect rent on the Property

21   because one or more of his tenants refused to pay rent when they learned the Property

22   was being foreclosed on, and harmed both Plaintiff and Ahmad Kaviani because they

23   have paid for upkeep of the Property.

24   ///

25   ///

26   ///

27

28


                                                   4
1    III.   MOTION TO REMAND (ECF NO. 12)6

2           This is a diversity case that Caliber removed to this Court. (ECF No. 1 at 3-4.)

3    Plaintiff moves to remand because he is seeking monetary damages in excess of

4    $50,000 and brings claims under state law. (ECF No. 12 at 1-2.) He further states he

5    would like the Court “to remand the case back to the State Court so that he can seek

6    injunctive relief against Caliber before the Property is sold at foreclosure.” (Id. at 2.)

7    Defendant counters it properly removed this case because Plaintiff seeks injunctive relief

8    regarding the Property, which is worth more than the $75,000 jurisdictional amount-in-

9    controversy threshold. (ECF No. 17 at 3-4.) The Court agrees with Defendant.

10          Federal courts are courts of limited jurisdiction, having subject-matter jurisdiction

11   only over matters authorized by the Constitution and Congress. See U.S. Const. art. III,

12   § 2, cl. 1; see also, e.g., Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

13   (1994). A suit filed in state court may be removed to federal court if the federal court

14   would have had original jurisdiction over the suit at commencement of the action. See 28

15   U.S.C. § 1441(a). However, courts strictly construe the removal statute against removal

16   jurisdiction, and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right

17   of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

18   The party seeking removal bears the burden of establishing federal jurisdiction. See id.

19   at 566-57.

20          To establish subject matter jurisdiction pursuant to diversity of citizenship under §

21   1332(a), the party asserting jurisdiction must show: (1) complete diversity of citizenship

22   among opposing parties and (2) an amount in controversy exceeding $75,000. See 28

23   U.S.C. § 1332(a). Where it is not facially evident from the complaint that $75,000 was in

24   controversy at the time of removal, a defendant seeking removal must prove, by a

25

26

27          6
            Plaintiff phrases his motion as an opposition to Caliber’s petition for removal, but
28   the Court construes it as a motion to remand.


                                                    5
1    preponderance of the evidence, that the amount in controversy requirement is met. See

2    Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).

3          Under that preponderance of the evidence standard, a removing defendant must

4    “provide evidence establishing that it is ‘more likely than not’ that the amount in

5    controversy exceeds” the jurisdictional minimum. Id. at 1117 (citations omitted). As to the

6    kind of evidence that may be considered, the Ninth Circuit has adopted the “practice of

7    considering facts presented in the removal petition as well as any ‘summary-judgment-

8    type evidence relevant to the amount in controversy at the time of removal.’” Matheson

9    v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (quoting Singer v.

10   State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). Conclusory

11   allegations are insufficient. See Matheson, 319 F.3d at 1090 (citation omitted).

12         The Court finds Defendant has carried its burden to show that the amount in

13   controversy exceeds $75,000. Defendant proffered a copy of the tax assessment

14   records for the Property showing an assessed value of $163,637 for the 2019-2020

15   fiscal year. (ECF No. 17 at 3-4 (citing ECF No. 17-1 at 2).) Defendant also points to

16   Plaintiff’s allegation in his Complaint that as of June 8, 2018, $215,141.12 was owed on

17   the mortgage secured by the Property. (ECF No. 17 at 4 (citing ECF No. 1-1 at 5).) “In

18   actions seeking declaratory or injunctive relief, it is well established that the amount in

19   controversy is measured by the value of the object of the litigation.” Cohn v. Petsmart,

20   Inc., 281 F.3d 837, 840 (9th Cir. 2002) (citation omitted). Here, because Plaintiff

21   admittedly seeks injunctive relief, the object of the litigation is the Property. See

22   Fresquez v. Nationstar Mortg., LLC, Case No. 2:16-cv-01274-KJD-NJK, 2017 WL

23   1024269, at *2 (D. Nev. Mar. 16, 2017); Wong v. Countrywide Home Loans, Inc., Case

24   No. 2:16-cv-1012-JCM-CWH, 2017 WL 80253, at *2 (D. Nev. Jan. 9, 2017). Whether the

25   Court considers the value of Property, or the amount owed on the mortgage, the amount

26   in controversy requirement is satisfied here because both amounts exceed $75,000.

27   (ECF Nos. 1-1 at 5, 17-1 at 4.) See also Fresquez, 2017 WL 1024269, at *2; Wong,

28   2017 WL 80253, at *2. The Court will therefore deny Plaintiff’s Motion to Remand.


                                                 6
1    IV.    MOTION TO DISMISS (ECF NO. 14)

2           Defendant moves to dismiss Plaintiff’s case because he lacks standing in his

3    individual capacity, and he fails to state a claim in his capacity as the special

4    administrator of Wilson’s estate. (ECF No. 14.) Defendant also moves to dismiss for

5    failure to join necessary parties, and substantively attacks the merits of Plaintiff’s

6    individual claims. However, because the Court agrees with Defendant that Plaintiff lacks

7    standing to bring this case in his individual capacity, and fails to state a claim in his

8    capacity as the special administrator of Wilson’s estate, the Court will focus on those two

9    arguments herein, and grant Defendant’s Motion to Dismiss in its entirety.

10          1.     Legal Standard

11          A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

12   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide

13   “a short and plain statement of the claim showing that the pleader is entitled to relief.”

14   Fed. R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While

15   Rule 8 does not require detailed factual allegations, it demands more than “labels and

16   conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft v.

17   Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555.) “Factual allegations

18   must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

19   survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a

20   claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal citation

21   omitted).

22          In Iqbal, the Supreme Court clarified the two-step approach district courts are to

23   apply when considering motions to dismiss. First, a district court must accept as true all

24   well-pled factual allegations in the complaint; however, legal conclusions are not entitled

25   to the assumption of truth. See id. at 678-79. Mere recitals of the elements of a cause of

26   action, supported only by conclusory statements, do not suffice. See id. at 678. Second,

27   a district court must consider whether the factual allegations in the complaint allege a

28   plausible claim for relief. See Id. at 679. A claim is facially plausible when the plaintiff’s


                                                   7
1    complaint alleges facts that allow a court to draw a reasonable inference that the

2    defendant is liable for the alleged misconduct. See id. at 678. Where the complaint does

3    not permit the court to infer more than the mere possibility of misconduct, the complaint

4    has “alleged—but it has not show[n]—that the pleader is entitled to relief.” Id. at 679

5    (internal quotation marks omitted). That is insufficient. A complaint must contain either

6    direct or inferential allegations concerning “all the material elements necessary to sustain

7    recovery under some viable legal theory.” Twombly, 550 U.S. at 562 (quoting Car

8    Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1989) (emphasis in

9    original)). When the claims in a complaint have not crossed the line from conceivable to

10   plausible, the complaint must be dismissed. See Twombly, 550 U.S. at 570.

11            Particular care is taken in reviewing the pleadings of a pro se party, for a more

12   forgiving standard applies to litigants not represented by counsel. See Hebbe v. Pliler,

13   627 F.3d 338, 342 (9th Cir. 2010). Still, a liberal construction may not be used to supply

14   an essential element of the claim not initially pled. See Pena v. Gardner, 976 F.2d 469,

15   471 (9th Cir. 1992). If dismissal is appropriate, a pro se plaintiff should be given leave to

16   amend the complaint and notice of its deficiencies, unless it is clear that those

17   deficiencies cannot be cured. See Cato v. United States, 70 F.3d 1103, 1107 (9th Cir.

18   1995).

19            2.    Individual Capacity

20            Caliber argues Plaintiff lacks standing to maintain this suit in his individual

21   capacity because he cannot show constitutionally-required injury—he is not a party to

22   the Loan, has no ownership interest in the Property, and has not alleged any agreement,

23   written or oral, between himself and Caliber. (ECF No. 14 at 6-7.) Plaintiff counters he

24   has standing because he made Caliber an offer for KIC to buy Caliber’s interest in the

25   Property, and because Caliber and Quality’s counsel communicated with him. (ECF No.

26   22 at 4-5.) The Court agrees with Caliber.

27            Whether a plaintiff has standing depends on whether a plaintiff has fulfilled the

28   “case or controversy” requirement of Article III. To satisfy Article III, a plaintiff “must show


                                                    8
1    that (1) it has suffered an ‘injury in fact’ that is (a) concrete and particularized and (b)

2    actual or imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the

3    challenged action of the defendant; and (3) it is likely, as opposed to merely speculative,

4    that the injury will be redressed by a favorable decision.” Friends of the Earth, Inc. v.

5    Laidlaw Envtl. Sys. (TOC), Inc., 528 U.S. 167, 180-81 (2000). A suit brought by a plaintiff

6    without Article III standing is not a “case or controversy,” and an Article III federal court

7    therefore lacks subject matter jurisdiction over the suit. See Steel Co. v. Citizens for a

8    Better Env’t, 523 U.S. 83, 101 (1998).

9           Plaintiff lacks standing to maintain this lawsuit in his individual capacity because

10   he cannot show he has suffered an injury in fact. See Friends of the Earth, 528 U.S. at

11   180 (stating that injury in fact is required to establish standing). The primary personal

12   harm alleged by Plaintiff in his Complaint is that Caliber declined to sell its interest in the

13   Property to an LLC he controlled at his desired price. (ECF No. 1-1 at 8-9, 12-13.) But

14   Caliber had no duty to sell the Property to Plaintiff, especially at his desired price, so

15   those allegations simply cannot establish the injury in fact necessary to give him

16   standing. Finding otherwise would violate basic principles of contract law. The other

17   personal harm Plaintiff alleges is that he has spent money on the upkeep of the Property

18   that he will not be able to recover if Caliber forecloses on it. (ECF No. 1-1 at 10.) But

19   even accepting Plaintiff’s allegations in his Complaint as true, Plaintiff has no individual

20   ownership interest in the Property—his brother does. (Id. at 4.) Thus, to the extent

21   Plaintiff spent money on the Property, he is not entitled any of that money if Caliber

22   forecloses on the Property.

23          The remainder of Plaintiff’s allegations in his Complaint relate to harm suffered by

24   his brother, not Plaintiff—who is not a party. Moreover, Plaintiff, as a pro se party, cannot

25   represent his brother, even had his brother been identified as a plaintiff.7 See, e.g.,

26

27          7
           Plaintiff’s brother is not a named Plaintiff or otherwise a party to Plaintiff’s
28   Complaint. (ECF No. 1-1.) Further, the Court questions whether even Plaintiff’s brother


                                                   9
1    Hillygus v. Doherty, Case No. 3:18-cv-00212-MMD-WGC, 2018 WL 6729637, at *1 n. 1

2    (D. Nev. Dec. 21, 2018), aff’d, Case No. 3:18-cv-00212-MMD-WGC, ECF No. 104 at 1-2

3    (dismissing appeal as frivolous and stating that pro se parties may not represent other

4    parties). And any harm suffered by Plaintiff’s brother cannot convey standing on Plaintiff.

5    See, e.g., Lujan v. Defs. of Wildlife, 504 U.S. 555, 564 (1992) (emphasizing that Plaintiffs

6    must allege facts showing that they, themselves, are injured).

7           In sum, the Court will dismiss Plaintiff’s claims to the extent he brings them in an

8    individual capacity because he lacks standing. To address Plaintiff’s remaining argument

9    as to standing, the fact that Defendants’ counsel communicated with him does not

10   convey standing upon him. As explained above, the standing inquiry focusses on the

11   alleged harm suffered by the Plaintiff, not the conduct of Defendants’ counsel.

12   Defendants’ counsel’s communications with Plaintiff are simply irrelevant to the standing

13   analysis.

14          3.     Capacity as Special Administrator

15          Plaintiff further fails to state a claim to the extent he brings his Complaint as the

16   Special Administrator of Wilson’s estate. The Court will therefore dismiss his Complaint

17   under Fed. R. Civ. P. 12(b)(6) as to his role as the Special Administrator of Wilson’s

18   estate.

19          The incurable flaw at the heart of Plaintiff’s allegations as the Special

20   Administrator of Wilson’s estate is that he does not even allege Wilson’s estate has been

21   harmed by any of Defendants’ conduct. As discussed above, Plaintiff alleges that he has

22   been harmed (because Caliber refused to sell to him, which does not even give him

23   standing), and his brother has been harmed. Nowhere does Plaintiff allege anything that

24   could be construed as harm to Wilson’s estate. In addition, Wilson’s estate no longer has

25   any interest in the Property. (ECF No. 14-3 at 3.) Thus, the disputes swirling around the

26
     would have standing to sue Caliber. He purchased the Property subject to Caliber’s DOT
27   (ECF No. 1-1 at 4), and is not a party to that DOT or its corresponding mortgage
     agreement. Thus, he cannot indefinitely prevent Caliber from exercising its rights under
28   the DOT. Said otherwise, Caliber owes Plaintiff’s brother no duty.


                                                 10
1    Property can no longer harm Wilson’s estate—as a matter of law. The Court will

2    therefore grant Caliber’s Motion to Dismiss as to Plaintiff’s claims brought in his capacity

3    as the special administrator of Wilson’s estate without wading too deeply into the

4    substance of Caliber’s other arguments raised in its Motion to Dismiss.

5           However, the Court notes that the specific claims alleged in Plaintiff’s Complaint

6    suffer from many substantive defects that would provide alternative routes to dismissal if

7    taken. For example, Plaintiff’s claim for breach of the covenant of good faith and fair

8    dealing fails because, “a party cannot breach the covenant of good faith and fair dealing

9    before a contract is formed.” Jung v. BAC Home Loans Servicing, LP, Case No. 2:10-cv-

10   2236 JCM GWF, 2011 WL 2462248, at *2 (D. Nev. June 17, 2011) (citation omitted).

11   Plaintiff’s allegations as to this claim appear to go to Caliber’s rejection of Plaintiff’s offer

12   to purchase its interest in the Property, which lack any allegations evidencing a contract.

13   These allegations also do not relate to Plaintiff’s role as Special Administrator of Wilson’s

14   estate. Thus, Plaintiff’s claim for breach of the covenant of good faith and fair dealing

15   fails as a matter of law. Further, “[a] financial institution owes no duty of care to a

16   borrower when the institution’s involvement in the loan transaction does not exceed the

17   scope of its conventional role as a mere lender of money[.]” Larson v. Homecomings

18   Fin., LLC, 680 F. Supp. 2d 1230, 1235 (D. Nev. 2009) (citation omitted). Here, Plaintiff

19   has made no allegations that Caliber acted as anything beyond a lender of money as

20   regards its relationship with Wilson. Therefore, even if Plaintiff’s allegations related at all

21   to Wilson’s estate, the Court questions whether Plaintiff could state a plausible claim for

22   relief against Caliber as Special Administrator of Wilson’s estate.

23          The Court will therefore dismiss Plaintiff’s claims to the extent he brings his

24   Complaint as the special administrator of Wilson’s estate for failure to state a claim.

25          4.     Leave to Amend

26          When, as here, the Court grants a motion to dismiss, it must then decide whether

27   to grant leave to amend. The Court should “freely give” leave to amend when there is no

28   “undue delay, bad faith[,] dilatory motive on the part of the movant, repeated failure to


                                                    11
1    cure deficiencies by amendments previously allowed, undue prejudice to the opposing

2    party by virtue of ... the amendment, [or] futility of the amendment.” Fed. R. Civ. P. 15(a);

3    Foman v. Davis, 371 U.S. 178, 182 (1962). Generally, leave to amend is only denied

4    when it is clear that the deficiencies of the complaint cannot be cured by amendment.

5    See DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992). This is such

6    a case. The deficiencies in Plaintiff’s Complaint cannot be cured through amendment

7    because they arise from the very nature of his lawsuit. Plaintiff cannot establish he has

8    standing under these facts, or any consistent facts, as to his claims asserted in his

9    individual capacity. Further, in his capacity as the special administrator of Wilson’s

10   estate, he cannot state a claim under these or any consistent facts. Thus, amendment

11   would be futile. The Court will dismiss all of Plaintiff’s claims—including those brought in

12   his personal capacity—with prejudice. See Righthaven LLC v. Newman, 838 F. Supp. 2d

13   1071, 1076 (D. Nev. 2011) (dismissing case with prejudice for lack of standing where

14   amendment would have been futile).

15   V.     CONCLUSION

16          The Court notes that the parties made several arguments and cited to several

17   cases not discussed above. The Court has reviewed these arguments and cases and

18   determines that they do not warrant discussion as they do not affect the Court’s decision.

19          It is therefore ordered that Plaintiff’s motion to remand (ECF No. 12) is denied.

20          It is further ordered that Defendant Caliber Home Loan, Inc.’s motion to dismiss

21   (ECF No. 14) is granted in its entirety.

22          It is further ordered that Plaintiff’s claims are also dismissed as to Defendant

23   Quality Loan Service Corporation because the Court finds Quality is similarly situated to

24   Caliber, and Quality joined Caliber’s Motion to Dismiss.

25          It is further ordered that Plaintiff’s ex parte motion for a temporary restraining

26   order (ECF No. 26) is denied as moot.

27   ///

28   ///


                                                  12
1          The Clerk of Court is directed to enter judgment in Defendants’ favor in

2    accordance with this order and close this case.

3          DATED THIS 17th day of July 2019.

4

5

6                                                      MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                13
